NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EDWARD C. PATTERSON,
Petiti0ner,
V.
UNITED STATES POSTAL SERVICE,
Resp0ndent.
2011-3209
Petition for review of the Merit Systems Pr0tecti0n
Board in case no. DEO752890371-C-5.
ON MOTION
ORDER
EdWard C. Patters0n moves for leave to proceed in
forma pauperis.
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted

PATTERSON V. USPS
SEP 09 2011
Date
cc: Edward C. Patters0n
S
Jeanne E. Davidson, Esq.
2
FOR THE COURT
lsi J an Horba1y
J an H0rba1y
C1erk
' F
u.s. c0ua'r 5'f§PPEALs ma
me FE0ERAL cmcun
SEP 09 2011
JAN HORBALY
CLERK
lo